UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4261


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLEVON DOUGLAS MURRAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cr-00213-1)


Submitted:   October 24, 2014             Decided:   November 5, 2014


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Schles, LAW OFFICE OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.    John Lanier File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clevon Douglas Murray seeks to appeal his conviction

and seventy-month sentence imposed pursuant to a guilty plea to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012), and his consecutive twenty-four-month

sentence imposed by the district court in its judgment revoking

his supervised release on a prior felony conviction.                       Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but     questioning      whether    (1)       Murray     received     ineffective

assistance of counsel, (2) he was competent to plead guilty, and

(3)     the     district    court’s    sentence         is    procedurally      and

substantively reasonable.           Because this appeal is untimely, we

dismiss.

               In a criminal case, a defendant must file his notice

of    appeal    within   fourteen   days      after    the   entry   of   judgment.

Fed. R. App. P. 4(b)(1)(A)(i).            With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.        Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

               The district court entered the judgments on the docket

on June 28, 2012.          Murray filed a pro se notice of appeal on



                                          2
March 25, 2014, ∗ nearly twenty-one months after the appeal period

expired.      Because    Murray       failed   to    file     a    timely    notice    of

appeal or obtain an extension of the appeal period, and because

the delay in noting the appeal was inordinate, we dismiss the

appeal.

             This   court   requires      that      counsel       inform    Murray,    in

writing,   of    the   right     to   petition      the    Supreme     Court    of    the

United States for further review.                   If Murray requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Murray.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    material         before    this    court     and

argument will not aid the decisional process.

                                                                             DISMISSED




     ∗
        This is the date that appears on the notice of appeal
Murray gave to prison officials for mailing to the district
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276
(1988).



                                          3